DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soto (US 10,150,358 B2).
With respect to claims 1, Soto discloses a tractor-trailer vehicle and method of operation including an electric drive axle 11 driven by electric motor 12, an energy store or battery bank 2, and regenerative braking system 7 for recovering energy from axles and store in battery bank, as shown in figure 3.
With respect to claim 2, Soto discloses a trailer unit 5, as shown in figure 3.
With respect to claim 3, the pair of electric regenerative axles are capable of replacing dead axles, as is any repair or upgrade.
With respect to claim 4, Soto discloses the tractor unit as being a 6x2, as shown in figure 3.
With respect to claim 5, Soto discloses said energy store as a battery bank 2, as shown in figure 3.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soto, as applied to claims 1 and 11 above, and further in view of White et al. (US 9,751,522 B2).
With respect to claims 6 and 7, Soto does not disclose a battery SOC management system.  White et al. does disclose a hybrid vehicle 100 with battery bank 25 and SOC management system with SOC sensor 37, as shown in figure 1 and recited in col. 4, lines 49-64.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery SOC management system of White et al. into the vehicle drive control system of Soto in order to allow the controller to prevent depletion of the battery bank.
With respect to claims 16 and 17, the operation of controller 14 of Soto inherently has a processor with CRM for instructing said processor to operate said vehicle system according to the method in claims 6 and 7 described above.
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soto, as applied to claims 1 and 11 above, and further in view of Yamanaka et al. (US 9,604,627 B2).

With respect to claims 18-20, the operation of controller 14 of Soto inherently has a processor with CRM for instructing said processor to operate said vehicle system according to the method in claims 8-10 described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618